                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



Montre O. Robinson,                         )
                                            )       CASE NO. 3:18 CV 00923
                                            )
                      Petitioner,           )       JUDGE PATRICIA A. GAUGHAN
                                            )
              Vs.                           )
                                            )
                                            )
Warden David Marquis,                       )       Memorandum of Opinion and Order
                                            )
                      Respondent.           )




       INTRODUCTION

       This matter is before the Court upon the Report and Recommendation of Magistrate

Judge George J. Limbert (“R&R”)(Doc. 10) which recommends dismissal of the Petition for

Writ of Habeas Corpus pending before the Court. Petitioner did not file objections to the

recommendation, despite being granted an extension to do so. For the following reasons, the

Report and Recommendation is ACCEPTED.

       STANDARD OF REVIEW

       Rule 8(b) of the Rules Governing Section 2254 Cases in the United States District Courts

provides, “The judge must determine de novo any proposed finding or recommendation to which

objection is made. The judge may accept, reject, or modify any proposed finding or

recommendation.”

       DISCUSSION

                                                1
        Petitioner is incarcerated as a result of his 2014 convictions of murder, tampering with

evidence, and aggravated possession of drugs. The Petition for Writ of Habeas Corpus asserts

three grounds for relief. Ground One asserts ineffective assistance of appellate counsel, Ground

Two asserts a double jeopardy violation, and Ground Three asserts a deprivation of his right to a

jury trial.

        The Magistrate Judge concluded, upon the appropriate standard of review, that Ground

One was without merit. The Magistrate Judge noted that because petitioner’s conviction of

murder was permitted under Ohio law, petitioner did not meet his Strickland burden of

establishing ineffective assistance of appellate counsel for failure to raise the issue on direct

appeal. With respect to Grounds Two and Three, the Magistrate Judge observed that since

neither of these grounds were properly presented to the Supreme Court of Ohio, they were

procedurally defaulted.

        Having no objections, the Court has reviewed the Report and Recommendation and

found no clear error. Accordingly, it accepts the recommendation.

        CONCLUSION

        For the reasons set forth herein and for the reasons set forth in the Magistrate Judge’s

Report and Recommendation, which is incorporated herein, the Petition for Writ of Habeas

Corpus is dismissed. Furthermore, the Court certifies, pursuant to 28 U.S.C. §1915(a)(3), that an

appeal from this decision could not be taken in good faith, and that there is no basis upon which

to issue a certificate of appealability. 28 U.S.C. §2253(c); Fed. R. App. P. 22(b).




                                                  2
       IT IS SO ORDERED.

                           /s/ Patricia A. Gaughan
                           PATRICIA A. GAUGHAN
                           United States District Judge
                           Chief Judge
Dated: 1/22/20




                                     3
